           Case 1:11-md-02262-NRB Document 3122 Filed 07/20/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



IN RE: LIBOR-BASED FINANCIAL                          Civ. No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:


33-35 GREEN POND ROAD ASSOC., LLC, on                 Civ. No. 12-cv-5822 (NRB)
behalf of itself and all others similarly situated,

                                      Plaintiff,
v.

BANK OF AMERICA CORPORATION, et al.,
                      Defendants.


COURTYARD AT AMWELL II, LLC, et al., on               Civ. No. 12-cv-6693 (NRB)
behalf of themselves and all others similarly
situated,

                                     Plaintiffs,

                         v.

BANK OF AMERICA CORPORATION, et al.,

                                  Defendants.


           NON-DEFENDANT OTC PLAINTIFFS’ MOTION FOR FINAL APPROVAL
             OF SETTLEMENTS WITH BARCLAYS PLC, BARCLAYS BANK PLC,
           BARCLAYS CAPITAL INC., HSBC BANK PLC, JPMORGAN CHASE & CO.,
                  JPMORGAN CHASE BANK, N.A., BANK OF AMERICA
             CORPORATION, BANK OF AMERICA, N.A., AND CITIBANK, N.A.




835382.2
           Case 1:11-md-02262-NRB Document 3122 Filed 07/20/20 Page 2 of 3



TO: ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

           PLEASE TAKE NOTICE that, on October 5, 2020, at 11:00 a.m., at the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, New York 10007, in Courtroom 21A,1 the Non-Defendant OTC Plaintiffs will, and

hereby do, move the Court, for an Order: (i) granting final approval of Non-Defendant OTC

Plaintiffs’ settlements with Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., HSBC Bank plc,

JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank of America Corporation, Bank of

America, N.A., and Citibank, N.A.; (ii) certifying the Settlement Classes; (iii) appointing Lite

DePalma Greenberg, LLC and Hagens Berman Sobol Shapiro LLP as Class Counsel for the

Settlement Classes, (iv) finding that notice provided to members of the Settlement Classes satisfied

Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e)(1), due process, and any other applicable law;

and (v) approving the Plan of Allocation.

           Submitted herewith in support is the Memorandum in Support of Non-Defendant OTC

Plaintiffs’ Motion for Final Approval of Settlements with Barclays plc, Barclays Bank plc, Barclays

Capital Inc., HSBC Bank plc, JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Bank of

America Corporation, Bank of America, Bank of America, N.A., and Citibank, N.A. and the July 20,

2020 Joint Declaration of Jason A. Zweig and Steven J. Greenfogel.

                                               LITE DEPALMA GREENBERG LLC

Dated: July 20, 2020                             /s/ Joseph J. DePalma
                                               Joseph J. DePalma
                                               Steven J. Greenfogel
                                               570 Broad Street, Suite 1201
                                               Newark, New Jersey 07102
                                               Tel: (973) 623-3000
                                               jdepalma@litedepalma.com
                                               sgreenfogel@litedepalma.com

1
  Pursuant to paragraph 2 of the April 30, 2020 preliminary approval order (ECF No. 3079), if the
hearing date, time or format of the hearing needs to be changed for any reason, a notice will be placed
in the docket.
                                                 -1-
835382.2
           Case 1:11-md-02262-NRB Document 3122 Filed 07/20/20 Page 3 of 3



                                       FREED KANNER LONDON & MILLEN LLC
                                       William H. London
                                       2201 Waukegan Road, Suite 130
                                       Bannockburn, Illinois 60015
                                       Tel: (224) 632-4504
                                       blondon@fklmlaw.com

                                       HEINS MILLS & OLSON, P.L.C.
                                       Vincent J. Esades
                                       310 Clifton Avenue
                                       Minneapolis, Minnesota 55403
                                       Tel: (612) 338-4605
                                       vesades@heinsmills.com

                                       Counsel for plaintiff 33-35 Green Pond Road Associates,
                                       LLC and the Non-Defendant OTC Class

                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       Jason A Zweig
                                       555 Fifth Avenue, Suite 1700
                                       New York, New York 10017
                                       Tel: (708) 628-4958
                                       jasonz@hbsslaw.com

                                       Counsel for plaintiffs Courtyard at Amwell II, LLC,
                                       Greenwich Commons II, LLC, Jill Court Associates II,
                                       LLC, Maidencreek Ventures II LP, Raritan Commons,
                                       LLC, and Lawrence W. Gardner and the Non-Defendant
                                       OTC Class




                                         -2-
835382.2
